Citation Nr: 1115663	
Decision Date: 04/21/11    Archive Date: 05/04/11

DOCKET NO.  09-31 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel



INTRODUCTION

The Veteran, who is the Appellant, had active service from February 1971 to February 1973.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas, which in relevant part granted service connection for PTSD with an initial rating of 30 percent; granted service connection for left ear hearing loss with an initial rating of 0 percent (noncompensable); and denied service connection for right ear hearing loss.  The Veteran disagreed with the initial ratings assigned to the PTSD and left ear hearing loss disabilities and with the denial of service connection for right ear hearing loss; however, he perfected his appeal only with regard to the initial rating assigned to the PTSD. 

In its March 2011 Informal Hearing Presentation, Veteran's representative waived RO review of VA medical treatment reports that the Veteran submitted directly to the Board in November 2009. 


FINDING OF FACT

For the entire initial rating period on appeal, the Veteran's service-connected PTSD involved no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks as due to chronic sleep impairment, mild memory loss, a history of occasional panic attacks, and dysthymic affect (depression).


CONCLUSION OF LAW

The criteria for an initial rating higher than 30 percent for PTSD have not been met for the entire rating period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify & Assist

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate a claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence, unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

The United States Court of Appeals for Veterans Claims (Court) has issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a service connection claim.  The Court held that, upon receipt of an application for a claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Where applicable, the claimant must be notified that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

In this case, appropriate notice was provided in a May 2008 letter.  The RO granted service connection for PTSD in December 2008.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that once service connection is granted, the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Consequently, the Board finds that VA met its obligation to notify the Veteran, and no further VCAA notice is needed.

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence, and affording him an examination in November 2008.  The VA examination provided and the medical opinion obtained is adequate for rating purposes as the examination was performed based upon a review of the pertinent evidence, complaints of the Veteran, and examination of the Veteran, and the opinion provided includes well-reasoned rationale.  The RO obtained the Veteran's VA treatment records and the Veteran has not reported that he has obtained treatment for his PTSD from any other source.  

It appears that all known and available records relevant to the issue here on appeal have been obtained and are associated with the Veteran's claims file, and the Veteran does not appear to contend otherwise.  Thus, the Board finds that VA has done everything reasonably possible to notify and to assist the Veteran, and that no further action is necessary to meet the requirements of the VCAA.  

Rating Rules and Regulations

Disability evaluations are determined by the application of the schedule of ratings which is based on average impairment of earning capacity.  See 38 U.S.C.A.§ 1155.  Separate diagnostic codes identify the various disabilities.  Where entitlement to compensation has been established and a higher initial disability rating is at issue, the level of disability at the time entitlement arose is of primary concern.  Consideration must also be given to a longitudinal picture of a veteran's disability to determine if the assignment of separate ratings for separate periods of time, a practice known as "staged" ratings, is warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126 (2010).

The Veteran's PTSD has been evaluated under Diagnostic Code 9411 of 38 C.F.R. 4.130, which sets forth criteria for evaluating posttraumatic stress disorder using a general rating formula for mental disorders outlined in Diagnostic Code 9411.  Pertinent portions of the general rating formula for mental disorders are as follows:

A 30 percent disability evaluation is assigned under the general rating formula for mental disorders where the evidence shows occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, or recent events).  38 C.F.R. § 4.130.

A 50 percent rating is warranted where there is an occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect, circumstantial, circumlocutory, or stereo-typed speech, panic attacks more than once a week, difficulty in understanding complex commands, impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks), impaired judgment, impaired abstract thinking, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130.

A 70 percent rating is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and the inability to establish and maintain effective relationships.  38 C.F.R. § 4.130.

A 100 percent rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130.

The Global Assessment of Function (GAF) is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness" and is used as a tool to determine the severity of the disability.  See DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, FOURTH ED, American Psychiatric Association (1994) (DSM-IV), p.32; 38 C.F.R. §§ 4.125(a), 4.130 (2010).  GAF scores ranging between 61 and 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).

In adjudicating a claim for a higher disability rating, the VA adjudicator must consider all symptoms of a claimant's service-connected mental condition that affect the level of occupational or social impairment.  In this decision, the Board considered the rating criteria in the General Rating Formula for Mental Disorders not as an exhaustive list of symptoms, but as examples of the type and degree of the symptoms, or effects, that would justify a particular rating.  The Board has considered the symptoms indicated in the rating criteria as examples or symptoms "like or similar to" the Veteran's PTSD symptoms in determining the appropriate schedular rating assignment, and, although noting which criteria have not been met, has not required the presence of a specified quantity of symptoms in the Rating Schedule to warrant the assigned rating for PTSD.  See Mauerhan v. Principi, 
16 Vet. App. 436 (2002).

The Board is precluded from differentiating between symptomatology attributed to a non-service-connected disability and a service-connected disability in the absence of medical evidence that does so, although the Board may not ignore such distinctions where they appear in the medical record.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).  See also 38 C.F.R. § 4.14 (both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation and the evaluation of the same manifestation under different diagnoses are to be avoided).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

Initial Rating of PTSD Analysis

The Veteran contends that his PTSD warrants a disability rating in excess of 30 percent.  He reports that characterizing his memory loss as mild is inaccurate and that he has required a change in medication to deal with his severe panic attacks occur several times a week.  See August 2009 Substantive Appeal.  He has also reported that, unless he is heavily sedated, he has panic attacks several times a week, is preoccupied, lacks concentration, has severe short and long term memory loss and is unable to understand and retain new information.  See January 2009 Notice of Disagreement.  

To receive a higher disability rating of 50 percent, the evidence must more nearly approximate occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect, circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

Based upon its review of the competent evidence of record, the Board finds that, for the entire initial rating period on appeal, the Veteran's service-connected PTSD involved no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, as contemplated by a 30 percent disability rating under Diagnostic Code 9411.  38 C.F.R. § 4.130.  For the initial rating time period under review, the Veteran remained employed with his longtime employer of over 30 years, and in October 2007, after surgery for another disorder, he returned to work with that same employer to what was referred to as a supervisory position, one as a teacher of heavy equipment operation.  See October 2007, Dr. M.  He has continued in the position teaching the use of the equipment.  See March 2009, VA psychiatry note.  The Veteran has also remained married to his (only) wife of 37 plus years.  See November 2008 VA examination report.  The Veteran also described taking some trips out-of-state with her over a weekend and enjoying the experience.  See September 2009 VA psychiatry note.  

The Veteran has had VA regular treatment, and has reported nightmares, difficulty sleeping, forgetting to take his evening dosage (September 2009), dysthymic affect, and mood assessed as 4/10.  He was regularly assessed as alert, casually dressed, fully oriented, a fair historian with fair memory, and as denying hallucinations and delusions.  He denied suicidal ideas while on the Citalophrem and denied any homicidal ideation.  See May 2009 VA psychiatry note.  He reported to the 2008 VA examiner a history of occasional panic attacks.  

The presence of dysthymic mood, sleep impairment, nightmares, and a fair memory are contemplated in the existing criteria for a 30 percent rating under 38 C.F.R. 
§ 4.130, Diagnostic Code 9411.  The evidence shows that the PTSD symptomatology more nearly approximates the criteria for a 30 percent rating for the entire initial rating period.  Accordingly, for the initial rating period on appeal, an initial disability rating in excess of 30 percent is not warranted.  

The Board further finds that, for the entire initial rating period on appeal, the Veteran's PTSD has not been characterized by occupational and social impairment with reduced reliability and productivity, which more nearly approximates the criteria for a 50 percent initial disability rating under Diagnostic Code 9411.  
38 C.F.R. § 4.130.  The Veteran's psychiatric disability does not more nearly approximate the level of severity for a 50 percent evaluation for the initial rating period on appeal.  

For this period under review, the evidence has not demonstrated actual disturbances of motivation and mood.  During the initial VA evaluation in May 2008 he reported he had felt continually mad at the world and had experienced suicidal ideation, though no active planning or intent to harm himself; however, upon starting an anti-depressant medication, the suicidal thoughts became fleeting.  His relationship with his wife of many years and children were protective factors for him.  He had a constricted affect and there was little spontaneous communication.  In the June 2008 initial VA psychiatry consultation he again reported not remembering being happy, but after he had been prescribed the Lexapro two years prior, he was not as angry and did not let things bother him as much.  The examiner found his affect was congruent, euthymic, and mood was described as 4/10, with 0 being the worst.  The VA examiner observed a depressed affect during the November 2008 VA PTSD examination.  By May 2009 he reported he was doing O.K. and again his mood was congruent with a tendency towards dysthymic affect and a mood described as 6/10.  The Board finds the Veteran's mood has been assessed to be fairly steady without the severity of disturbances which would warrant a 50 percent evaluation.

As well, the Board finds the Veteran is establishing and maintaining effective social and occupational relationships.  In contrast to the January 2009 Notice of Disagreement statement, wherein the Veteran stated he cannot be around or work around people, the objective record demonstrates that the Veteran returned to work, to his same employer of over thirty years, in October 2007 after surgery for another disorder, and stepped into a supervisory position in which he now taught other people how to use heavy construction equipment.  As this same position was referenced in 2009 VA treatment reports (see January 2009), the Veteran has been able to accept and continually work a job that requires he teach other people how to use equipment.  Obviously he has to work with people quite frequently, yet to the January 2009 VA clinician he reported that sometimes the job was stressful and sometimes it was not.  He reported to the same clinician that he had started to do some volunteer work with a local Veteran's service chapter.  He reported that he preferred to be at home and did not like to go to places much; however, he was planning on taking a grandchild out of state on a hunting trip soon.  In October 2008 he reported going with his wife, to whom he has been married since 1971, and friends, out-of-state "diamond digging," that he enjoyed it, though he might not have gone on such a trip before, and that he hoped to go again.  In September 2009 he attended with his wife a convention also out-of-state and reported enjoying the trip.  In June 2009 he reported that he was not as careful about his diet for the previous 6 to 8 months to his primary care clinician because he was traveling up to 3 days a week.  Such evidence shows that the Veteran is establishing and maintaining effective social and occupational relationships.  That he has some difficulties with social and occupational relationships is to be expected, and is encompassed by the 30 percent disability rating PTSD; however, the evidence does not show that the social and occupational relationships are impaired so as to produce reduced reliability and productivity.

With regard to specific psychiatric symptomatology, there are no assessments of record of the Veteran having circumstantial, circumlocutory, or stereotyped speech.  Regarding panic attacks, the Veteran stated on his August 2009 substantive appeal that he was heavily medicated due to severe panic attacks several times a week.  Upon a complete review of the VA treatment records, the Board finds not such report of experiences to the VA treating clinician.  In October 2009, the VA clinician noted he had added Wellbutrin for the Veteran's dual depression and the Veteran reported he was sleeping better and doing better.  In May 2009 he reported he was doing o.k. and not having bad nightmares, but only sleeping 7 to 8 hours a night and he still felt tired in the morning.  The November 2008 VA PTSD examination report noted the Veteran reported a history of what was called "more" frequent panic attacks, but only currently experienced them on an occasional basis.  The Board finds more persuasive the Veteran's reports of his symptoms to his treating clinician, as contained in the treatment reports, than his reports of severe panic attacks several times a week, as expressed only on a statement submitted as part of the claims process.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care). 

Regarding any difficulty understanding complex commands and impairment of short and long-term memory, while the Board acknowledges the Veteran's statements disagreeing with assessments of his memory loss as being mild, the Board finds again much more persuasive the fact that the Veteran has successfully held his position as a teacher of heavy equipment use for at least 2 years in the record.  Treatment reports throughout the record refer to him as a fair and as a credible historian (see October 2008 VA diabetes mellitus examination).  Some concentration problems were noted in the June 2008 VA psychiatry consultation.  The Veteran did complain to his treating VA clinician in May 2009 that he was forgetting to take his evening dosage of medication, to which the clinician responded by recommending he take them at a different time.  Again the Veteran is rated as 30 percent disabled by his PTSD, so that some memory problems have already been incorporated into his rating; however, the lay and clinician evidence of record does not warrant a higher rating on the basis of memory impairment.   

There is no evidence in the record of any assessments of impaired judgment or of impaired abstract thinking.

Apart from the symptomatology shown or reported, the evaluating VA psychiatrist in the June 2008 Psychiatry consultation assessed a GAF score of 65 to 68.  The November 2008 VA examiner meanwhile assigned a GAF of 60.  In March 2009, the Veteran's treating clinician, the same psychiatrist who evaluated him the previous June 2008, again assessed a GAF of 65 to 68.  In October 2009, the treating clinician again assessed a GAF score of 65 to 68.  The Board finds the GAF scores assigned by the Veteran's long-time VA treating clinician to reflect more persuasively his condition than the one-time score assessed by the 2008 VA examiner.  The assigned GAF scores are consistent with the criteria for a 30 percent rating reflecting a milder level of impairment.  According to the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 2000) (DSM-IV-R), GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  

For these reasons, the Board finds that, for the entire initial rating period, the Veteran's PTSD symptoms have not met or more nearly approximated the requirements of a higher schedular rating of 50 percent under Diagnostic Code 9411.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.

Extraschedular Consideration

The VA schedule of ratings will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  38 C.F.R. § 3.321(b)(1) provides that, in exceptional circumstances, where the schedular evaluations are found to be inadequate, the veteran may be awarded a rating higher than that encompassed by the schedular criteria.  According to the regulation, an extraschedular disability rating is warranted upon a finding that "the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards."

The Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, VA must determine whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

Here, the Board finds that the disability picture presented by the Veteran's service-connected PTSD is appropriately contemplated by the 30 percent schedular rating criteria under Diagnostic Code 9411.  The schedular rating criteria specifically include occupational and social impairment, as indicated by occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, and as caused by specific psychiatric symptoms.  The schedular rating criteria also include analogous symptoms that are "like or similar to" listed schedular rating criteria.  Mauerhan, 16 Vet. App at 442.  In this case, the Veteran's symptoms of PTSD, which include symptoms like or similar to sleep difficulties, nightmares, congruent affect, a history of not feeling happy and of occasional panic attacks, some difficulty concentrating, a history of suicidal ideation without plans or intent to harm, disturbances of motivation and mood (depression and anger), and a fair memory that have affected work and social relationships, are all contemplated by the schedular rating criteria.  

Additionally, the Board has considered GAF scores, which are incorporated through the DSM-IV as part of the schedular rating criteria, as reflective of the degree of severity of PTSD symptoms or overall functional impairment caused by the PTSD.  For these reasons, the Board finds that the schedular rating criteria is adequate to rate the Veteran's PTSD, and referral for consideration of an extraschedular evaluation is not warranted.

The Veteran has not alleged unemployability due to his service-connected PTSD, and the record indicates he remains employed full time.  Therefore, the matter of entitlement to a total rating based on individual unemployability due to service-connected disabilities is not raised by either the Veteran or the evidence of record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

An initial rating for PTSD in excess of 30 percent is denied.  



____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


